DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 11, 12, 16 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budzyk et al (U.S. Patent No. 8,919,393) in view of Ott et al. (U.S. Patent No. 5,242,075) and Choma et al. (U.S. Patent No. 5,390,808).
Regarding claims 1, 9 and 17, Budzyk discloses a diesel exhaust fluid container, comprising: a tank (1000) having an interior, a wall that separates the interior from an external environment, and a conduit (103),  wherein the conduit has: an inner surface, wherein the inner surface faces radially inward with respect to the conduit; an outer 
Budzyk fails to teach wherein the conduit extends through the wall from a first side of the wall to a second side of the wall, wherein the adapter is threaded onto the conduit, wherein the adaptor and conduit are sealed by an O-ring, and wherein the magnetic ring has separable half rings.
Choma teaches that it is known in the art to manufacture a conduit that extends through a wall from a first side of the wall to a second side of the wall (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the conduit to extend through the wall, since such a modification would be using a known technique to connect a conduit to a tank.
Ott teaches that it is known in the art to connect components together with threads (Fig. 2) and to seal components with an O-ring (9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the connecting with threads, in order to ensure the components were secured together.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the device with an O-ring, as taught by Ott, in order to seal the components.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the magnate as separable half rings since the magnet would still function in the same manner and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claims 3, 4, 8, 11, 12, 16 and 18-21, the modified device of Budzyk teaches all the claimed limitations as shown above wherein the conduit includes a proximal portion adjacent to the wall and having a first outer diameter, an intermediate portion adjacent to the proximal portion and having a second outer diameter smaller than the first outer diameter, and a third portion adjacent to the intermediate portion and having a third outer diameter smaller than the second outer diameter (Budzyk, Fig. 1B), wherein the magnetic ring has a proximal portion having a proximal cylindrical inner surface having a first inner diameter, and a distal portion having a distal cylindrical inner surface having a second inner diameter smaller than the first inner diameter (Budzyk, Fig. 1B, inner with respect to 101), wherein the magnetic ring extends 360 degrees around the outer surface of the conduit, wherein the O-ring is in direct physical contact with the components and is seated within a proximal-facing groove surface (Ott, Fig. 1). Note that the conduit and is formed integrally with the 
Regarding claim 22, Ott teaches that threads can be used on a lower connection portion (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the conduit with distal threads, since such a modification would be a simple substation of one known element for another to ensure the conduit could connect to a wall.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budzyk, Choma and Ott, in view of Nanyoshi (U.S. Application Publication No. 2017/0136873).
Nanyoshi teaches that it is known in the art to manufacture device that comply with ISO 22241 (par. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with ISO 22241 standards, as taught by Nanyoshi, in order to comply with known standards.

Allowable Subject Matter
Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733